Citation Nr: 1020112	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  99-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability. 

2. Entitlement to a compensable initial rating for the 
service-connected postoperative residuals, nose fracture with 
sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from April 1986 to November 
1996 and other periods of active duty in the Texas National 
Guard. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for fracture, nose bone with deviation, 
postoperative and sinusitis, and denied service connection 
for a bilateral foot injury.   

In October 1999 a hearing was held by the Board; the 
transcript is of record. 

A January 2001 Board decision remanded the claims for further 
development, including VA examinations.  The Board also 
recharacterized the issue of bilateral foot injury as 
bilateral ankle injury.  A subsequent, October 2002, rating 
decision granted service connection for a left ankle 
disability therefore only the right ankle disability is still 
on appeal. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's right ankle disability, if any, was 
manifest in service or within one year of service discharge 
or is otherwise related to any disease or injury in service. 

2.  The Veteran's postoperative residuals, nose fracture with 
sinusitis does not manifest 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.    

3.  There are no findings of incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or three 
to six non-incapacitating episodes of sinusitis per year at 
any time during the pendency of the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right ankle disability have not been met. 38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  The criteria for a compensable rating for postoperative 
residuals, nose fracture with sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 
6502, 6512, 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO did not provide the appellant pre-adjudication notice 
as the rating decision was issued in January 1998, prior to 
the enactment of the VCAA. 

The RO provided the appellant notice by letter dated February 
2001.  This letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating and service connection claim and the 
relative duties of VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, letters dated March 2006 and May 
2008 sent to the Veteran after the initial adjudication 
provided notice of how disability ratings are assigned and 
included the specific rating criteria pertaining to a nose 
fracture.  This was followed by Supplemental Statements of 
the Case (SSOC) in July and November 2008.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In August 2005 a formal finding was made determining that the 
service medical records for the period April 1986 through 
April 1992 are unavailable for review. 

VA has obtained all available service medical records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board, which he did.  
There is no evidence of any direct communication by the RO 
with the Veteran regarding any recent VA examinations.  
However, it appears that a VA exam was scheduled for 
September 2008 but the Veteran did not show.  A November 2008 
medical note reports that the Veteran withdrew his claim and 
all exams were cancelled.  The November 2008 SSOC noted that 
the Veteran's wife reported that he was out of town and not 
available for a September 2008 VA examination.  The records 
show that the Veteran was on active duty for the Texas 
National Guard under state control in September 2008.  The 
Veteran has not contended, nor is there any evidence, that 
his condition has gotten worse; therefore an additional VA 
examination is not needed at this time and the decision will 
be based on the evidence of record. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis  

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

At the October 1999 Board hearing the Veteran testified that 
he fell on his right foot in 1991 after he tripped, fell over 
and hit a hole, for which he was on profile for a little 
while.  The Veteran also testified that in 1996 he fell off a 
howitzer and hurt the back of his foot. 

The Veteran's service treatment records from April 1986 to 
April 1992 could not be located and are not available.  
Therefore there are no service treatment records for any in-
service incidents in 1991.   

A September 1996 service treatment record reports that the 
Veteran injured his left heel while jumping off a vehicle.  

In the July 1997 exit examination the Veteran did not report 
any ankle problems, only that he suffered foot pain in 1991 
which still bothers him.

In an August 1997 medical examination report the Veteran 
reported that in September 1996 he was getting down from a 
vehicle and jumped down injuring his left heel.  The Veteran 
was given a shim to wear inside his boot and returned to 
duty. 

A January 1998 x-ray of both feet revealed no evidence of 
bony or joint abnormalities in either foot.  

At an August 2001 VA examination the Veteran reported 
multiple incidents of sprains to the ankles bilaterally and 
that he currently used elastic ankle braces.  Upon 
examination the ligaments of the right ankle were normal.  X-
rays of both ankles were negative for bony pathology.  The 
examiner diagnosed status-post multiple inversion injuries of 
the ankles residual manifesting as slight instability 
laterally in the left ankle based on the Veteran's self-
reported history. 

A copy of the Veteran's medical records from the Texas 
National Guard as of February 2010 are part of the record.  
An April 2006 x-ray diagnosed a non-displaced fracture of the 
second metatarsal shaft (a bone in the foot, not the ankle).  
In a November 2006 report of medical history the Veteran did 
not include any complaints of ankle injuries or a history of 
ankle problems. 

The Veteran testified that he initially injured his right 
ankle in 1991 when he fell.  However, upon exit examination 
in July 1997 he only reported that he suffered foot pain in 
1991.  There are no other reports of a 1991 incident 
involving his right ankle despite multiple reports and a VA 
examination specifically for his ankles. 

While the Veteran contends that he injured his right ankle in 
September 1996, both the September 1996 treatment record and 
the August 1997 evaluation report reference an injury to his 
left ankle.  Furthermore, subsequent medical reports do not 
report any 1991 right ankle incident. 

Even assuming that there was an in-service injury to the 
right ankle, the Veteran does not have a current right ankle 
disability.  The medical records are silent as to any 
diagnosis of a right ankle condition, notwithstanding the 
Veteran's complaints.  

While the Veteran currently suffers from right ankle pain, 
and there is no reason to doubt the Veteran's credibility 
regarding such right ankle pain, the fact remains that there 
are no medical findings of a disability for which service 
connection may be established.  The current medical evidence 
consists of the August 2001 VA examination in which the x-ray 
was normal and which diagnosed the Veteran with "status-post 
multiple inversion injuries of the ankles residual 
manifesting as slight instability laterally in the left 
ankle" based solely on the Veteran's self-reported history.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted, 
unless there is a medical nexus linking the veteran's pain to 
an incident in service.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  A claim based on "pain alone" 
fails when there is no sufficient factual showing that the 
pain derived from an in-service disease or injury.  Such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence. 

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of current disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed disabling condition of 
the right ankle, the Veteran's claim of service connection 
must fail.  It is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran genuinely believes that he has a right ankle 
condition which incurred in service.  His factual recitation 
as to his symptoms is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a diagnosis for his condition and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the in-service medical evidence and the post-
service opinion provided by the medical professional who 
examined him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, there is no objective evidence of an in-service right 
ankle disability or a current right ankle disability.  

Accordingly, service connection for a right ankle condition 
is not warranted. 

The finding of the August 2001 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for a right ankle 
condition; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
 
Increased Rating  

The Veteran seeks a compensable evaluation for his service-
connected postoperative residuals, nose fracture with 
sinusitis.  In April 1997, during service, the Veteran had 
rhinoplasty for a nose fracture. 

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's postoperative residuals, nose fracture with 
sinusitis disability was rated by the RO under 38 C.F.R. § 
4.97, Diagnostic Code 6502, deviation of the nasal septum.  
Under this code deviation of the nasal septum consisting of 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a maximum 10 
percent rating.  Id.  

A January 1998 VA examination noted that the Veteran was 
status post rhinoplasty and diagnosed right maxillary 
sinusitis and polyp based on an x-ray. 

In his appeal the Veteran contends that the January 1998 VA 
examination was inadequate as the examiner did not review his 
private medical records.  However, no private medical records 
have been submitted or are part of the record. 

At a May 1999 VA examination the Veteran reported 
experiencing a runny nose and postnasal drip, after his 
rhinoplasty.  Upon examination no nasal obstruction was 
found, there was no tenderness around the nose and nasal 
mucosa was red and congested. 

At the October 1999 Board hearing the Veteran testified that 
he had congestion on both sides which was worse at night with 
green crusty discharge and clear during the daytime.

At an August 2001 VA examination the Veteran reported 
occasional interference with breathing through his nose, but 
no purulent discharge, and no dyspnea (shortness of breath).  
Upon examination the Veteran had no nasal obstruction, did 
not have any condition conducive of chronic sinusitis and no 
periods of incapacitation or hospitalization.  The maxillary 
and frontal sinuses were non-tender and transilluminate well.  
X-rays were taken of the maxillary and frontal sinuses which 
were normal without evidence of polyp or mucosal thickening.  

A compensable 10 percent evaluation under Diagnostic Code 
6502 is not warranted as there is no medical evidence of a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

Regardless of the precise basis of the RO's rating, the Board 
has a duty to acknowledge and consider all regulations that 
are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  

The Board has also considered application of Diagnostic Codes 
6512 and 6513 for  chronic frontal and maxillary sinusitis, 
respectively, both of which are evaluated under the general 
rating formula for sinusitis which provides a 10 percent 
evaluation for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

The medical evidence does not show any findings of 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes of sinusitis per year at any time during the 
pendency of the Veteran's claim.  

The Veteran genuinely believes that his postoperative 
residuals, nose fracture with sinusitis warrants a higher 
ratings.  However, as a lay person, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of his 
disabilities, and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

At no time during the pendency of this claim has the 
Veteran's postoperative residuals, nose fracture with 
sinusitis met or nearly approximated the criteria for ratings 
in excess of 0 percent, and staged ratings are not for 
application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and increased rating for 
postoperative residuals, nose fracture with sinusitis are not 
warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



Extra-schedular 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate, and the other two steps in the analysis of extra-
schedular ratings need not be reached.  


ORDER

Entitlement to service connection for right ankle disability 
is denied. 

Entitlement to a compensable initial rating for the service-
connected postoperative residuals, nose fracture with 
sinusitis is denied.  


____________________________________________
RONALD W. SCHOLZ
  Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


